DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claims 18 and 38 as follows:
18. (currently amended) A varnish composition comprising:
from about 20 wt% to about 28.6 wt% on an epoxy resin weight basis of a multifunctional epoxy resin, wherein the multi-functional resin is not an eight-functional bisphenol-A novolac epoxy resin;
from about 36 wt% to about 53.3 wt% on an epoxy resin weight basis of an eight-functional bisphenol-A novolac epoxy resin;
44 wt% on an epoxy resin weight basis of a bifunctional epoxy resin; and
a hardener,wherein the multi-functional epoxy resin and the eight functional bisphenol-A novolac epoxy resin are present in the varnish at a weight ratio ranging from about 1:1.8 to about 1:2.0.

38. (currently amended) A prepreg comprising a b-staged varnish composition including:
from about 20 wt% to about 28.6 , wherein the multi-functional resin is not an eight-functional bisphenol-A novolac epoxy resin;
from about 36 wt% to about 53.3 
from about 20 wt% to about 44 wt% on an epoxy resin weight basis of a bifunctional epoxy resin; and
a hardener, wherein the multi-functional epoxy resin and the eight functional bisphenol-A novolac epoxy resin are present in the varnish at a weight ratio ranging from about 1:1.8 to about 1:2.0.

Authorization for this examiner’s amendment was given in an interview with Jelena Libby on 15 June 2021.

Terminal Disclaimer
The terminal disclaimer filed on 15 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,822,227 and 10,364,332 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18, 19, and 38-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, including Gouzu and Goto, previously cited, do not provide sufficient guidance to obtain the epoxy resin with the three components in the specific combination, in particular the specific ration of bisphenol A novolac epoxy resin and multifunctional epoxy resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764